Citation Nr: 1700502	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a nose fracture.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine with lumbosacral strain.

3.  Entitlement to an increased disability rating for radiculopathy, left lower extremity, rated 20 percent disabling prior to May 3, 2016, and 40 percent disabling thereafter.

4.  Entitlement to an increased disability rating for radiculopathy, right lower extremity, currently rated 40 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to June 1958.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2008 rating decision, the RO denied entitlement to increased ratings for residuals of a nose fracture and lumbosacral strain, and denied entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  These issues were remanded in June 2011.

In a March 2012 rating decision, the RO assigned a separate 20 percent rating to radiculopathy, left lower extremity, effective February 11, 2005, and granted entitlement to a TDIU, effective June 18, 2007.  This constitutes a full grant with regard to the issue of entitlement to a TDIU.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997); AB v. Brown, 6 Vet. App. 35 (1993).  In a May 2016 rating decision, the RO assigned a 40 percent rating to radiculopathy, left lower extremity, effective May 3, 2016, and assigned a 40 percent rating to radiculopathy, right lower extremity, effective May 3, 2016.  These ratings are part and parcel of the lumbar spine rating, and thus will be addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for residuals of a nose fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from June 14, 2011, degenerative joint disease of the lumbar spine is manifested by flexion greater than 30 degrees, without favorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 4 weeks.  

2.  For the period prior to May 3, 2016, radiculopathy of the left lower extremity affecting the sciatic nerve is manifested by moderate incomplete paralysis.  

3.  For the period from May 3, 2016, radiculopathy of the left lower extremity affecting the sciatic nerve is manifested by moderately severe incomplete paralysis.  

4.  Radiculopathy of the right lower extremity affecting the sciatic nerve is manifested by moderately severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  For the period prior to May 3, 2016, the criteria for a disability rating in excess of 20 percent for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

3.  For the period from May 3, 2016, the criteria for a disability rating in excess of 40 percent for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

4.  The criteria for a disability rating in excess of 40 percent for radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In September 2007 and July 2008, the Veteran was sent letters that provided information as to what evidence was required to substantiate the increased rating issues and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, such as obtaining records and VA examinations, so there has been substantial compliance with the Board's June 2016 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's VA treatment records.  Moreover, his statements in support of the claims are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations which are adequate for rating purposes and are addressed in detail below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

A 40 percent rating is in effect for degenerative changes of the lumbar spine from May 25, 1999.  The Veteran applied for an increased rating in June 2007.  

In order to obtain a higher schedular rating, the Veteran's disability would have to manifest favorable ankylosis of the thoracolumbar spine.  

There is no indication that the Veteran's spine is ankylosed.  Specifically, the May 2016 VA examination reflects the examiner's finding that there was no ankylosis of the spine.  

There is additionally no indication in the record of incapacitating episodes having a total duration of at least 6 weeks.  The January 2008, February 2012, and May 2016 VA examination reports do not reflect any reports of incapacitating episodes over the prior 12 months.  Likewise, the evidence does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 6 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 40 percent.

The Veteran has reported constant pain associated with his back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The May 2016 VA examiner commented that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to pain on use during flare-ups.  There is no support in the objective medical evidence of record for an increased rating based on evidence of functional loss.  On objective examination, flexion was to 40 degrees, thus even in consideration of reduced motion during flare-ups, such would still constitute a 40 percent rating under the rating criteria.  While acknowledging the Veteran's functional impairment and limitations due to his lumbar spine disability, the Board finds that the 40 percent disability rating adequately compensates him for any pain or functional loss.  Even in consideration of the Veteran's pain, the Board finds that the rating assigned adequately compensates him for such pain.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204 -07.

Separate ratings are in effect for radiculopathy affecting the left and right lower extremities, the ratings of which are discussed below.  There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

Radiculopathy

A 20 percent rating is in effect for radiculopathy, left lower extremity, effective February 11, 2005 and a 40 percent rating is in effect from May 3, 2016.  A 40 percent rating is in effect for radiculopathy, right lower extremity, effective May 3, 2016.  The Veteran's radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  A 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 20 percent for radiculopathy of the left lower extremity affecting the sciatic nerve for the period prior to May 3, 2016; a rating in excess of 40 percent for radiculopathy of the left lower extremity for the period from May 3, 2016; and, a rating in excess of 40 percent for radiculopathy of the right lower extremity for the period from May 3, 2016.  

The January 2008 VA examination reflects complaints of sharp, radiating pain on the left side associated with his lumbar spine disability.  While he had a positive straight leg test on the left side at 30 degrees, he did not have any gross sensory deficits to light touch to the lower extremities bilaterally.  The February 2012 VA examiner found objective findings of paresthesias of the left leg affecting the sciatic nerve.  The examiner characterized the radiculopathy of the left lower extremity as mild.  The Board notes that neither examination contained objective findings of radiculopathy affecting the right lower extremity.  The May 2016 VA examination report reflects mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness affecting the right lower extremity, and moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness affecting the left lower extremity.  The examiner characterized the Veteran's radiculopathy, right lower extremity as mild, and characterized his radiculopathy, left lower extremity as moderate.  

The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve, left lower extremity, are moderate prior to May 3, 2016, and moderately severe thereafter.  The evidence of record does not reflect severe incomplete paralysis with marked muscular atrophy.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve is mostly sensory.  While he clearly experiences pain, paresthesias/dyesthesias and numbness ranging from moderate to moderately severe in nature, there have been no objective findings of muscle dystrophy or trophic changes.  As detailed, prior to May 3, 2016, he did not have any gross sensory deficits and an examiner actually characterized his radiculopathy as mild.  Per the May 2016 VA examination, his radiculopathy was characterized as moderate in nature and he was experiencing pain, paresthesias/dysesthesias and numbness.  He also reported that his left leg gives out.  Despite this, there was no showing of marked muscular atrophy.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent for the period prior to May 3, 2016, and a disability rating in excess of 40 percent from May 3, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

With regard to the right lower extremity, prior to May 3, 2016 there are no objective findings of sciatica.  The evidence of record reflects that his radicular symptoms are mild to moderate in nature and do not constitute severe incomplete paralysis.  There have been no objective findings of muscle atrophy or trophic changes.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, right lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluations are adequate.  The medical and lay evidence reflects that the Veteran suffers from pain in the lumbar and experiences associated radiculopathy, with some functional loss as a result.  This functional loss has been captured by the current ratings as described above.   The Board also notes that the Veteran has not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  Accordingly, referral for extraschedular consideration is not for application here.  

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine with lumbosacral strain is denied.

For the period prior to May 3, 2016, entitlement to a disability rating in excess of 20 percent for radiculopathy, left lower extremity, is denied.

For the period from May 3, 2016, entitlement to a disability rating in excess of 40 percent for radiculopathy, left lower extremity, is denied.

Entitlement to a disability rating in excess of 40 percent for radiculopathy, right lower extremity, is denied.



REMAND

In May 2016, the Veteran was afforded a VA examination to assess the severity of his residuals of a nose fracture.  Unfortunately such examination did not address whether the Veteran's residuals of a nose fracture results in 50 percent obstruction in both nostrils or complete obstruction on one side.  Moreover, the examiner checked the 'Yes' box with regard to whether the Veteran has any other pertinent physical findings, complications, conditions signs or symptoms related to the residuals of fractured nose but did not provide any objective findings.  Remand is necessary to afford the Veteran a VA examination to assess the severity of his residuals of a nose fracture.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and severity of his residuals of a nose fracture.  The virtual folders must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should specifically comment on all objective findings associated with the nose fracture, and whether his nose fracture results in 50 percent obstruction in both nostrils or complete obstruction on one side.  

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


